Braley, J.
The question of the plaintiff’s due care was submitted to the jury rightly. St. 1914, c. 553. Nye v. Louis K. Liggett Co. 224 Mass. 401.
It appeared from the defendant’s own testimony that he saw the plaintiff step off the sidewalk to cross over the street “ten or twelve feet ahead of the automobile,” while another witness for the defendant placed the distance as “about twenty-five to thirty feet.” The jury on all the evidence could find that notwithstanding this knowledge of the situation, and with the plaintiff in plain sight the defendant neither gave any warning of the car’s approach nor slackened speed, but kept on under such momentum that when the plaintiff was struck he was carried on its front for about fifty feet before the car came to a stop. The question of the defendant’s *175negligence was plainly an issue of fact, and all of the requests, in so far as argued, were refused properly. Hennessey v. Taylor, 189 Mass. 583, and cases cited.

Exceptions overruled.